Citation Nr: 1454171	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to November 12, 2009 and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD)

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 2002 to October 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD initially rated at 30 percent. 

During the pendency of the appeal the RO issued a March 2012 decision that increased the Veteran's PTSD rating from 30 to 70 percent effective November 12, 2009.  As this action does not represent a total grant of benefits sought on appeal, the claim for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in a June 2014 statement, the Veteran stated he was not seeking any increase in rating or any other claim aside from his new claim for service connection for bipolar disorder.  However, along with this statement, the Veteran submitted a Form 21-8940 indicating that he was unable function in society due to, among other things, his PTSD.  In light of the apparent contradictions in the Veteran's statements, as the Veteran is expressing his desire for a higher level of compensation due to psychiatric disability, and the issue at hand is the disability rating of PTSD also a psychiatric disability, the Board will still proceed with the adjudication of the appeal.  This is the most favorable interpretation of the Veteran's statement.

The issues of entitlement to auto allowance and special adapted housing have been raised by the record in a June 2013 statement and the issue of entitlement to service connection has been raised by the record in a June 2014 statement, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to November 12, 2009, the Veteran's PTSD is manifest by ongoing sleep disturbances marked by recurring nightmares; recurrent intrusive thoughts; depression; panic attacks; and suspiciousness.  During this period, the Veteran's PTSD was not manifested by circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory characterized by retention of only highly learned material or forgetting to complete tasks; difficulty in adapting to stressful circumstances including work or a worklike setting; difficulty in establishing and maintaining effective work and social relationships; homicidal ideation; spatial disorientation; or neglect of personal appearance and hygiene.
 
2.  From November 12, 2009, PTSD is manifest by intermittent suicidal ideation, near-continuous depression, continued sleep disturbances, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Total occupational and social impairment, gross impairment in thought processes, persistent delusions or hallucinations, disorientation to time or place, and memory loss for own name have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD prior to November 12, 2009, and in excess of 70 percent thereafter, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A May 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the September 2009 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations have been obtained in the development of the claim.  Private treatment records have been obtained.  

The Veteran has been afforded several VA examinations conducted in June 2009 and November 2012.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiners considered Veteran's description and history of his symptoms, conducted a thorough examination and provided a detailed report of the Veteran's condition. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has been in individual counseling and therapy for PTSD in the VA system at different times throughout the appeal period.  Treatment records of this therapy are of record.

A VA examination of March 2009 for the evaluation of a different disability noted that the Veteran reported anxiety since February 2006 for which he had not sought treatment.  He denied difficulties with relationship difficulties, depression, panic attacks, substance abuse, memory problems, loss of control, homicidal symptoms, confusion, sleep impairment, and suicidal symptoms.

On a June 2009 VA examination the Veteran reported mild to moderate depressed mood three to five times a week with poor concentration, five to six hours of sleep and fluctuating appetite.  He denied any suicidal ideations.  On objective examination, the Veteran was found to be clean, neatly groomed and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was spontaneous, clear and coherent.  Affect was normal.  He was oriented in all three spheres, and both thought process and content were unremarkable.  He denied any delusions or hallucinations.  He endorsed panic attacks, especially around crowds when he is not with friends and family.  Impulse control was fair, but he did not have any problems with activities of daily living.  Memory was normal.  He was noted to have recurrent distressing recollection of his stressors, avoidance tendencies, problems sleeping, irritability, difficulty concentrating and hypervigilance.  The examiner noted that the PTSD symptoms caused occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  However, the examiner did not feel that the symptoms attributed to PTSD resulted in either reduced reliability and production or total occupational and social impairment.  He was assigned a GAF score of 60.  His prognosis was noted to be fair.

On VA examination of November 2009, the Veteran reported receiving counseling at the VA and taking anti-depressants.  He endorsed symptoms of insomnia five times a week, irritability, depression, panic attacks, memory loss, poor concentration and inability to focus, anxiety, and headaches.  He reported being married for 5 years and that he had a child.  His relationship with his family was noted to be getting rocky and worse.  He reported having few friends and poor social functioning and his activities and leisure pursuits were mainly exercise as playing with his son.  He denied a history of suicide attempts or violence/assaultiveness.  

On objective examination, the Veteran's appearance was noted to be clean.  He was quiet and reserved.  Speech was unremarkable but hesitant.  He was cooperative, but guarded.  Affect was constricted and mood depressed.  He was oriented in all spheres.  Thought process and content were unremarkable.  He denied any delusions or hallucinations, and homicidal or suicidal thoughts.  He was noted to suffer from insomnia approximately five times a week.  Impulse control was fair, but there were no episodes of violence.  Memory was normal.  He was noted to have recurrent and intrusive recollections of his stressful events.  He endorsed avoidance tendencies.  It was noted he experienced moderate to severe PTSD symptoms on a daily basis which caused significant impairment in social and occupational areas.  There was no noted remission of symptoms.  His PTSD was noted to have resulted in a reduced reliability and productivity.  However, total occupational and social impairment due to PTSD signs and symptoms was not noted.  The examiner assigned a GAF score of 52 and noted that his prognosis was fair to guarded.  It was noted his symptoms had worsened since the last exam. 

On VA examination of September 2012, the Veteran endorsed recurrent nightmares, avoidance tendencies, markedly diminished interest or participation in activities, and restricted rage of affect.  While the Veteran had also been diagnosed with a traumatic brain injury (TBI), the examiner noted that the Veteran had no residuals attributable to TBI and the Veteran's symptoms are related to his current diagnosis of PTSD.  Thus, the Board will consider the entire Veteran's reported and observed psychiatric symptomatology to be associated with his PTSD.  In this regard, he endorsed trouble sleeping, irritability, difficulty in concentrating and exaggerated startled response.  The symptoms were noted to cause significant impairment in social and occupational functioning.  He was noted to suffer from anxiety and have difficulty in adapting to stressful circumstances.  Concentration, ability to respond to coworkers, and ability to respond to changes in setting were mildly impaired.  The examiner noted he was employable and that he was interested in seeking employment.  The examiner felt that the Veteran's symptoms were best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks.  The Veteran's symptoms were not felt by the examiner to be indicative of occupational and social impairment with reduced reliability and productivity; deficiencies in most areas; or total occupational and social impairment. 

After carefully reviewing the evidence of record, the Board concludes that prior to November 12, 2009 the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment required for a 30 percent rating than that required for a 50 percent rating. 

The evidence of record shows that prior to November 12, 2009, the Veteran's PTSD caused mild impairment of occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is squarely within the criteria for the 30 percent rating.  A schedular rating of 50 percent rating is awarded for occupational and social impairment with reduced reliability and productivity, but prior to November 12, 2009; the evidence did not show the Veteran's PTSD impairment more nearly approximates such impairment. 

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

To this point, specific symptoms associated with the 50 percent rating include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Review of the evidence of record, shows that prior to November 12, 2009, the Veteran's PTSD caused disturbances of motivation and mood and panic attacks, but the other symptoms were absent.  The record for this period showed speech of a normal rate and speed; no difficulty in understanding complex commands; no impairment of memory; and no impaired thinking.  Significantly, the Veteran did not report anxiety until February 2006.  Moreover, he stated he had not sought any treatment.  The Board also specifically notes that the June 2009 VA examiner opined that the Veteran's symptomatology attributable to his PTSD only occasionally affected his functioning.  That description aligns most closely with the criteria for a 30 percent disability rating under Diagnostic Code 9411.

As noted above, the Veteran is in receipt of a 70 percent disability rating effective November 12, 2009.  The Board finds that the Veteran's PTSD has not met the criteria for the next higher, 100 percent, rating.  The objective medical evidence does not reflect such symptoms as a gross impairment in thought processes or communication, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name, that are characteristic of the 100 percent rating pursuant to VA's rating schedule.  The evidence of record does not reflect a total occupational and social impairment, and without total occupational and social impairment, a 100 percent evaluation is not warranted.

The Board notes that the November 2009 VA examiner assigned a GAF score of 52, and the September 2012 VA examiner assigned a GAF score of 60.  While the GAF score assigned in September 2012 is indicative of only mild symptomatology, the November 2009 GAF score is indicative of serious symptoms and serious impairment in social and occupational functioning.  In combination, these scores are representative of a rating of no higher than 70 percent.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id. , see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the PTSD.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his PTSD.  As discussed above, the rating criteria for PTSD account for the Veteran's irritability, panic attacks, interpersonal problems as well as economic inadaptability.  As such, it cannot be said that the available schedular ratings for the Veteran's PTSD are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 12, 2009, and in excess of 70 percent thereafter, is denied.


REMAND

The Veteran seeks entitlement to TDIU.  Additional development is needed prior to deciding the claim.

The Veteran is service connected for various disabilities including PTSD, tinnitus, migraines, traumatic brain injuries, radiculopathy of the bilateral lower extremities and degenerative disc disease of the lumbar spine.  Service connection for radiculopathy of the bilateral lower extremities and degenerative disc disease of the lumbar spine was granted effective March 2008.  The Veteran's combined service connected disability rating of 80 percent is indicative of a significant impairment as a result of his disabilities.  

An examination has not been conducted since the grant of service connection for these disabilities addressing whether the Veteran's disabilities combined to render him unemployable.  As entitlement to TDIU is predicated on all of the service connected disabilities and not solely PTSD, a new examination which considers the effect of all of the service connected disabilities on employment is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner(s) must be given full access to the Veteran's complete VBMS and Virtual electronic files for review.  The examiner(s) must specifically note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types (or all types) of employment.

The examiner is advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
 
2.  Thereafter, complete any further development deemed appropriate and then readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


